'   .
        AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page I of l   iI


                                            UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                             v.                                        (For Offenses Committed On or After November 1, 1987)


                              Sebastian Lopez-Camilo                                   Case Number: 3:20-mj-20543

                                                                                       Luoe C Ro d'
                                                                                                  ngu z
                                                                                       Defendant's Attorney


        REGISTRATION NO. 9489 5298
                                                                                                                         Fil.ED
        THE DEFENDANT:                                                                                                    MAR O9 2020
         [:gj pleaded guilty to count( s) 1 of Complaint
         •      was found guilty to count( s)                                                   -CLERK US DISTRICT COURT
                                                                                            SOUTHERN DISTRICT OF CALIFORNIA
                                                                                            •                           .t'U ,Y
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        ·Title & Section                  Nature of Offense                                                             Count Number(s)
         8: 1325                          ILLEGAL ENTRY (Misdemeanor)                                                   1

         D The defendant has been found not guilty on count(s)
                                                          -------------------
         •      Count( s)
                            - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of: .

                                       ILi TIME SERVED                           •    _ _ _ _ _ _ _ _ _ _ days

         [:gj Assessment: $10 WAIVED [:gJ Fine: WAIVED
         [:gJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Monday, March 9, 2020
                                                                                     Date of Imposition of Sentence


        Received - - - - ~ - - - -
                 DUSM                                                                IliilLu.LLOCK
                                                                                     UNITED STATES MAGISTRATE JUDGE



        Clerk's Office Copy                                                                                                       3 :20-mj-20543
